Warner, Chief Justice.
When this case was called upon the docket for a hearing, the defendant in error made a motion to dismiss it on the ground that the evidence before the judge at chambers, upon the hearing of the application for the injunction, which was refused, was not embraced in the bill of exceptions and duly-certified by the presiding judge, or otherwise identified by him. The certificate of the judge states, “ that the foregoing bill of exceptions is true, and when, all the evidence is attached, presented on the hearing'of the application for injunction, will contain all the evidence material to a clear understanding of the errors complained of, etc.” The judge ordered the clerk not only to make out a complete copy of the record in said case, but also “ all the papers presented before him and certify the same as such,” and transmit the same to the supreme court, etc. The clerk, in certifying the record, states “ that it constitutes the entire record and evidence, so far as it has come to his hands or knowledge.” Whether the evidence contained in the record now before us is the same that was before the presiding judge, or whether it is all the evidence that was before him at the hearing of the application for the injunction, we do not know. The evidence should have been embodied in the bill of exceptions, when presented to the judge for his certificate, or have been otherwise identified by him; and this not having been done, the case must be dismissed, and it is so ordered, whereupon the plaintiff in error asked leave to withdraw his case from the court, which was allowed.